



Exhibit 10.7


Amendment Number 1
to the


ERIE INDEMNITY COMPANY


ANNUAL INCENTIVE PLAN


(As Amended and Restated Effective as of January 1, 2014)




WHEREAS, Erie Indemnity Company (the “Company”) established the Annual Incentive
Plan (the “Plan”) effective March 2, 2004, and most recently amended the Plan by
a restatement effective January 1, 2014, that was approved by shareholders on
April 15, 2014, and
WHEREAS, under Section 14 of the Plan, the board of directors of the Company
reserved authority to amend the Plan, and
WHEREAS, the board of directors desires to amend the provision of the Plan
allowing for the deferral of payment of awards,
NOW, THEREFORE, the Plan is amended as follows, effective August 1, 2016:
1.Section 11(b) of the Plan is amended to read as follows:
(b) Deferral. A Participant may elect to defer all or a portion (in whole
percentages) of his or her vested interest in a Company Incentive Award or an
Individual Incentive Award, in accordance with the terms of a deferral agreement
entered into between the Participant and the Company pursuant to the Deferred
Compensation Plan of Erie Indemnity Company, as it may be amended from time to
time (the "Deferred Compensation Plan") or the Erie Indemnity Company Incentive
Compensation Deferral Plan, as it may be amended from time to time (the
“Deferral Plan”), to the extent the Participant is eligible to participate in
the Deferred Compensation Plan or the Deferral Plan, as applicable. An election
to defer must be made before the beginning of the Performance Period to which
the award relates, except as otherwise allowed under the Deferred Compensation
Plan or the Deferral Plan for a new employee or newly-promoted employee. No
amount in excess of the amount of the Company or Individual Incentive Award
deferred shall be payable to the Participant for such deferral, except as may be
based upon either an actual or deemed reasonable rate of interest or on one or
more actual or deemed investment vehicles as made available from time to time by
the Company pursuant to the Deferred Compensation Plan or Deferral Plan.


[Continues with signature on next page.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Board of Directors of the Company has caused this
document to be executed this 1st day of August, 2016.




ERIE INDEMNITY COMPANY






By /s/ Gregory J. Gutting            
Gregory J. Gutting
Executive Vice President and
Chief Financial Officer












2